Alice Robie Resnick, J.,
concurring. I concur in the syllabus and in the judgment but write separately to underscore the reason that the seven-day decision requirement specified in R.C. 2151.35(B)(3) is directory rather than mandatory.
This court has previously discussed the issue of when a statute is to be directory or mandatory in State ex rel. Jones v. Farrar (1946), 146 Ohio St. 467, 32 O.O. 542, 66 N.E.2d 531, where the court held at paragraph two of the syllabus:
“As a general, rule, statutes which relate to the essence of the act to be performed or to matters of substance are mandatory, and those which do not relate to the essence and compliance with which is merely a matter of convenience rather than substance are directory.”
The court then proceeded to hold at paragraph three of the syllabus:
“As a general rule, a statute providing a time for the performance of an official duty will be construed as directory so far as time for performance is concerned, especially where the statute fixes the time simply for convenience or orderly procedure; and, unless the object or purpose of a statutory provision requiring some act to be performed within a specified period of time is discernible from the language employed, the statute is directory and not mandatory.”
From the foregoing it is readily apparent that the directory-only application arises where the essence of a statute is not involved and the time for doing the act is prescribed only for the orderly performance of a judicial act.
“Ordinarily, a statutory requirement that an act be performed is mandatory while the time for performing the act is directory. This is especially true of a provision that a tribunal render a decision within a designated time. Failure to do so does not deprive the tribunal * * * of its jurisdiction to act. See Kyes v. Pennsylvania RR. Co. (1952), 158 Ohio St. 362, 49 O.O. 239, 109 N.E.2d 503.” (Emphasis added.) In re Raymundo (1990), 67 Ohio App.3d 262, 268, 586 N.E.2d 1149, 1153.
Consistent with this view, courts have concluded that time limits directed at court actions are generally treated as directory. State ex rel. Turrin v. Tuscarawas Cty. Court of Common Pleas (1966), 5 Ohio St.2d 194, 196, 34 O.O.2d 350, 351, 214 N.E.2d 670, 671; James v. West (1902), 67 Ohio St. 28, 65 N.E. 156, paragraph three of the syllabus. Such time limits are useful and certainly binding on the conscience of judges, but they “are not matters affecting their jurisdiction.” Id. at 44, 65 N.E. at 158.
Had the General Assembly intended the seven-day decision time to be of the essence and as a result jurisdictional, it certainly knew how to so indicate. In R.C. 2151.35(B)(1), the General Assembly requires dismissal when the disposi*526tional hearing is not held within the statutory time frame. By contrast, it is not discernible from the language of R.C. 2151.35(B)(3) that a court is without jurisdiction to render a decision beyond the seven days. We cannot and should not read into this section of the statute language that is not there. The seven-day provision obviously was intended to encourage the expeditious handling of these cases. Certainly it was not intended to divest a court of jurisdiction if a decision was rendered on the eighth day or beyond. Judges should be encouraged to render decisions within seven days, but with the congestion of most court dockets, that is not always possible.
As a general rule, therefore, provisions dealing with the timing of a judicial act should be treated as directory. Farrar, supra, 146 Ohio St. 467, 32 O.O. 542, 66 N.E.2d 531. Such provisions are generally meant to secure the prompt resolution of the public business, not to create a jurisdictional bar that intolerably delays the resolution of that business. Id.; James, supra, 67 Ohio St. at 44, 65 N.E. at 158.
I concur in the holding of the syllabus that the seven-day time limit set forth in R.C. 2151.35(B)(3) is directory and in the judgment.
Douglas, J., concurs in the foregoing concurring opinion.